Citation Nr: 0515660	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam era.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for PTSD.  The RO assigned a 30 percent 
evaluation, effective September 2000.  The veteran disagreed 
with the assigned rating.  This case was previously before 
the Board in December 2003, at which time it was remanded for 
additional development of the record and to insure due 
process.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination in January 2004, the RO, by rating action dated 
in March 2005, assigned a 50 percent evaluation for PTSD, 
effective September 2000.  The veteran continues to disagree 
with the assigned rating.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, mild 
anxiety and mild depression.  

2.  There is no evidence of panic attacks, suicidal ideation 
or obsessional rituals.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in January and 
February 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claim, the notices 
were provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains VA 
outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Service connection has been established for PTSD effective 
from September 2000.

The veteran was afforded a VA psychiatric examination in 
February 2001.  He reported having violent nightmares, three 
to four times a week.  He stated that the nightmares were 
usually, but not always, war-related.  He asserted that he 
woke up with profuse sweating.  He maintained that he woke up 
two to three times per night.  He reported that the frequency 
of his nightmares had increased since he started attending a 
PTSD group at the VA.  He complained of occasional intrusive 
memories, which generally occurred one to two times per week 
on a spontaneous basis, when not specifically stimulated.  He 
avoided stimuli for his Vietnam memories and attempted to 
avoid affects and feeling associated with these experiences.  
He related that he had no hobbies or interests.  He indicated 
that he did not want to be around people.  He complained of 
irritability.  

On mental status evaluation, the veteran was dressed in a 
camouflage jacket.  His hygiene and grooming were good.  Eye 
contact was poor.  He was cooperative with the examination.  
His mood was distinctly anxious.  His affect was superficial 
when elicited, but was otherwise constricted to flat.  There 
was no report of psychotic symptoms, and none was observed 
during the examination.  The veteran was oriented in all 
spheres, but somewhat tenuously.  His thought content was 
relevant, coherent and non-bizarre.  His memory did not show 
gross deficit, although his performance was slightly 
substandard.  His attention was easily mobilized, but 
somewhat irregularly maintained and the same qualities were 
suggested on his performance on simple concentration tasks.  
It was not possible to clearly differentiate the effects of 
deficit on attention and concentration from potential 
deficits due to paucity or poor quality of education.  His 
ability to abstract was fair.  The veteran attempted abstract 
conceptualization, but was unable to generate a correct 
answer on interpretation of proverbs.  The content that he 
did generate had significant self-reference.  His impulse 
control was fair.  His judgment was good and his insight 
limited.  

The diagnosis was PTSD.  The Global Assessment of Functioning 
score was 58, in view of the moderate symptom intensity in 
comparison to the frequency of symptoms.  It was also noted 
that he was maintaining employment, and had done so for a 
considerable amount of time.  It was stated that the 
veteran's social environment was maintained on an extremely 
restricted level in order to manage his symptoms.  His 
symptoms were characterized as moderate.  The examiner also 
noted that the veteran had a distinct feeling of estrangement 
from his relationships and his avoidance of activities that 
involved other people.  

On VA social survey in February 2001, the veteran reported 
having violent nightmares of Vietnam.  He related that he had 
not adjusted well after his return from Vietnam, but that he 
had learned to live with his Vietnam experience.  He stated 
that he did not like crowds.  It was also reported that he 
had been employed by the same company for 27 years.  

VA outpatient treatment records dated in 2000 and 2001 have 
been associated with the claims folder.  In September 2000, 
the veteran reported that he had intermittent insomnia, 
nightmares and mood fluctuations.  It was also noted that he 
isolated himself and that he had angry outbursts.  It was 
stated that he worked daily.  He claimed that he saw faces at 
night and that he woke up sweating.  A mental status 
evaluation disclosed that the veteran's personal hygiene was 
good.  His judgment was intact and his speech clear.  He was 
described as anxious.  His affect was blunted/flat.  His 
thought content was normal and his impulse control was fair.  
The diagnosis was to rule out PTSD.  The Global Assessment of 
Functioning score was 70.  When he was seen in April 2001, 
the diagnosis was PTSD, and the Global Assessment of 
Functioning score was 48.   

Additional VA outpatient treatment records dated from 2000 to 
2004 have been associated with the claims folder.  It was 
reported in April 2002 that the veteran had had lots of 
fights following his tour of duty, but he had learned to 
control his actions by avoiding people and situations.  He 
worked regularly, which reflected his determination rather 
than a lack of internal traumatic memories.  It was noted 
that he kept to himself, restricted his emotional experience 
and made a concerted effort to be polite while driving his 
bus to avoid losing his temper.  It was stated that while he 
was largely successful controlling himself, there was a price 
in his isolation and it took considerable effort and 
emotional restraint.  In essence, the examiner concluded that 
the veteran suffered considerable post-traumatic emotional 
sequalae, and he got by only by making an enormous effort to 
restrain himself.  The Global Assessment of Functioning score 
was 38.  When seen in January 2004, the veteran reported that 
he had nightmares every night.  It was indicated that the 
veteran spent most of his time working, and he avoided places 
and things that reminded him of Vietnam.  He related that he 
had intrusive recollections daily.  He had a startle 
reaction, temper problems and a restricted affect.  It was 
noted that the veteran isolated and had contact only with 
immediate family.  The examiner stated that PTSD conflicts 
exerted a major effect on his life.  On examination, there 
was no looseness.  The veteran's affect was restricted, and 
related to a mood of anxiety and tension.  The Global 
Assessment of Functioning score was 38.

A VA psychiatric examination was conducted in January 2004.  
The examiner noted that he reviewed the claims folder and the 
electronic file.  He noted that the veteran had been seen in 
the VA outpatient treatment clinic about one week earlier and 
that he was complaining of nightmares and intrusive thoughts 
daily.  It was indicated at that time that the veteran 
reported an increase in startle reaction and irritability and 
that he displayed a restricted affect.  The Global Assessment 
of Functioning score was 38.  On current examination, the 
veteran related that while he had been prescribed medication 
for PTSD, he did not like to take it because of his job as a 
bus driver.  He stated that he believed his symptoms were 
worse than on the previous examination, and asserted that he 
found it harder to deal with life on a day-to-day basis.  He 
maintained that he was having more sleep problems and 
intrusive thoughts.  It was noted that the veteran lived by 
himself and had minimal contact with his children.  The 
veteran reported that he worked 50 to 60 hours per week, but 
that he found the job increasingly stressful because of the 
company's rules and regulations.  He indicated that he found 
it harder to deal with obnoxious passengers.  He had not 
changed activities since the previous examination, and still 
rode his motorcycle and watched television.  The amount of 
his socialization had not changed.  He acknowledged that he 
socialized with people at work.  He described his mood as 
frequently depressed and he either felt sad or had no 
feelings at all.  His only real other emotion was reported to 
be anger.  He believed that his temper had been getting 
worse, but that he only rarely got into physical 
altercations.  He claimed he had moderate anxiety at night 
and that he was okay as long as he was working and had things 
to do.

On examination, the veteran needed a shave and his nails were 
somewhat dirty.  He was oriented to time, place and person, 
and was cognizant of the reason for the examination.  He was 
logical, coherent and not tangential or circumstantial.  He 
was spontaneous and his voice was generally well modulated.  
There was no dysphagia or blocking, and he made fair to good 
eye contact.  The veteran was pleasant and cooperative, and 
appeared open and honest.  There was no tearing.  His affect 
was mildly dysphoric and frequently flat.  He did not smile 
during the interview and did not appear to appreciate humor.  
His affect matched the content of the discussion.  The 
veteran was not labile.  No hallucinations, delusions, 
psychosis or organic brain syndrome was noted.  He did not 
express suicidal or homicidal thoughts.  There was no startle 
reaction to ambient noise.  He showed mild anxiety and 
depression.  The veteran appeared to be of low-average 
intelligence.  His abstraction ability was in the low-average 
range.  His judgment showed impulsiveness.  Recent and remote 
memories were intact.  He showed mild concentration lapses at 
times.  

The diagnosis was PTSD with depression.  The examiner noted 
that the veteran reported a slight worsening from the 
previous examination, and noted that the frequency of 
nightmares and intrusive thoughts of Vietnam had increased.  
He added that the veteran's living conditions, socialization 
and work conditions had not changed.  The veteran related 
that he had no intention of quitting work.  Finally, the 
examiner stated that some of the reported worsening of the 
veteran's sleep might be due to the large amount of caffeine 
he consumed.  The Global Assessment of Functioning score was 
52, and the examiner noted that this represented a slight 
worsening since the previous examination.  He commented that 
this was a significantly higher Global Assessment of 
Functioning score than that given earlier that month by a 
physician in the VA outpatient treatment clinic, but he based 
his score on the fact that the veteran continued to work and 
that there was little change in his relationships.  He added 
that the veteran's judgment did not seem impaired enough or 
that his cognitive functioning was impaired enough to warrant 
the lower Global Assessment of Functioning score.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  In this regard, the Board observes that the VA 
physician who treats the veteran in the outpatient treatment 
clinic has consistently assigned Global Assessment of 
Functioning scores that are lower than those that have been 
assigned following the VA psychiatric examinations in 
February 2001 and January 2004.  In this regard, the Board 
notes that the Global Assessment of Functioning scores 
assigned in the outpatient treatment clinic have ranged from 
38 to 48.  The Board concedes that the most recent VA 
psychiatric examination clearly demonstrates significant 
symptoms of the veteran's PTSD.  The Board notes that the 
veteran's symptoms were characterized as moderate in severity 
on the February 2001 VA psychiatric examination.  The Board 
points out the most recent VA psychiatric examination, 
conducted in January 2004, revealed that the veteran's 
hygiene had deteriorated and his nightmares and intrusive 
thoughts had increased in frequency.  It is significant to 
note, however, that the examiner in January 2004 described 
the veteran as being only mildly anxious and depressed.  
Moreover, there was no clinical evidence of suicidal or 
homicidal ideation or hallucinations.  The Board also 
emphasizes that the veteran has not suggested that he has had 
any panic attacks and he was fully oriented.  In view of the 
foregoing, the Board finds that the veteran does not exhibit 
symptoms sufficient to approximate the criteria required for 
a 70 percent rating.   See 38 C.F.R. § 4.7 (2004).  

As noted above, following the January 2004 VA psychiatric 
examination, the examiner assigned a Global Assessment of 
Functioning score of 53.  The Court has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 71 to 80 indicates, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.

It is significant to note that when the examiner assigned the 
Global Assessment of Functioning score of 53 following the 
January 2004 VA psychiatric examination, he was cognizant of 
the fact that a score of 38 had been assigned in the VA 
outpatient treatment clinic earlier that month.  His 
rationale was that the veteran was working, and there 
appeared to be minimal change in the veteran's relationships.  
Moreover, he specifically noted that the veteran's judgment 
and cognitive functioning were not sufficiently impaired as 
to warrant the lower Global Assessment of Functioning score.  
Since the examiner provided a cogent explanation for his 
evaluation, the Board concludes that this opinion, and the 
findings on which it was predicated, are of great probative 
value.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for an initial rating in 
excess of 50 percent for PTSD.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


